     Case 3:20-cv-00304-JLS-MDD Document 11 Filed 10/26/20 PageID.104 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROXANNE BROWN,                                    Case No.: 20-CV-304 JLS (MDD)
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART
13    v.                                                MOTION TO DISMISS AND
                                                        REMANDING ACTION
14    BANK OF AMERICA, N.A.; NEWREZ,
      LLC DBA SHELLPOINT MORTGAGE
15                                                      (ECF No. 4)
      SERVICING; THE BANK OF NEW
16    YORK MELLON; and DOES 1–10
      inclusive,
17
                                    Defendants.
18
19         Presently before the Court is Defendants Bank of America, N.A. (“BANA”),
20   NewRez LLC dba Shellpoint Mortgage Servicing (“Shellpoint”), and The Bank of New
21   York Mellon’s (“BONY,” collectively “Defendants”) Motion to Dismiss (“MTD,” ECF
22   No. 4). Plaintiff Roxanne Brown filed an Opposition in Response to, (“Opp’n,” ECF No.
23   6), and Defendants filed a Reply in Support of, (“Reply,” ECF No. 7), Defendants’ Motion.
24   After considering the Parties’ arguments and the law, the Court GRANTS IN PART the
25   Motion and sua sponte REMANDS this action to the Superior Court of the State of
26   California.
27                                      BACKGROUND
28         In December 2011, Plaintiff entered into a Loan Modification Agreement (“LMA”)

                                                    1
                                                                             20-CV-304 JLS (MDD)
     Case 3:20-cv-00304-JLS-MDD Document 11 Filed 10/26/20 PageID.105 Page 2 of 5



 1   with BANA that provided for a 30-year loan with an interest rate of 2.875%. Compl. ¶ 14,
 2   ECF No. 1. Thereafter, BANA assigned its rights to BONY, and Shellpoint became
 3   servicer on the loan. Id. ¶ 15. In April 2019, Shellpoint erroneously charged Plaintiff an
 4   interest rate of 4.75%. Id. ¶ 16. As a result of this change, Plaintiff alleges Defendants
 5   damaged her credit and debt-to-income ratio. Id. ¶¶ 17–18.
 6         On January 14, 2020, Plaintiff filed her Complaint in the Superior Court of the State
 7   of California, County of San Diego, setting forth claims against Defendants for (1)
 8   violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.; (2)
 9   violation of the California Consumer Credit Reporting Agencies Act, Cal. Civ. Code
10   § 1785, et seq.; (3) breach of contract; (4) breach of the duty of good faith and fair dealing;
11   and (5) violation of California Business & Professions Code § 17200, et seq. On February
12   18, 2020, Defendants removed to this Court. See generally ECF No. 1. Thereafter,
13   Defendants filed the present Motion to Dismiss. See generally MTD.
14                                      LEGAL STANDARD
15         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
16   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
17   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
18   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
19   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
20   pleader is entitled to relief.”    Although Rule 8 “does not require ‘detailed factual
21   allegations,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
22   Twombly, 550 U.S. 544, 555 (2007)), it does “require[] more than labels and conclusions,
23   and a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550 U.S.
24   at 555 (alteration in original).    “Nor does a complaint suffice if it tenders ‘naked
25   assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration
26   in original) (quoting Twombly, 550 U.S. at 557).
27         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
28   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

                                                    2
                                                                                 20-CV-304 JLS (MDD)
     Case 3:20-cv-00304-JLS-MDD Document 11 Filed 10/26/20 PageID.106 Page 3 of 5



 1   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
 2   when the facts pled “allow[] the court to draw the reasonable inference that the defendant
 3   is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
 4   556). That is not to say that the claim must be probable, but there must be “more than a
 5   sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at
 6   556). The Court will grant leave to amend unless it determines that no modified contention
 7   “consistent with the challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow
 8   Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib. Co. v. Serv-
 9   Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
10                                          DISCUSSION
11   I.    Fair Credit Reporting Act
12         Defendants move to dismiss Plaintiff’s FCRA claim on the grounds that (1) Plaintiff
13   cannot establish her credit report contained an inaccuracy, (2) there is no private right of
14   action for furnishing inaccurate credit information, and (3) Plaintiff fails to allege a private
15   right of action under 15 U.S.C. § 1681s-2(b). MTD at 3–7. Plaintiff concedes that section
16   1681s-2(b) does not provide a private right of action, and Plaintiff offered to amend her
17   Complaint and remove the FCRA claim. Opp’n at 6 n.4. Plaintiff does not otherwise
18   address Defendants’ arguments regarding the FCRA claim. See generally Opp’n.
19         The Court construes Plaintiff’s concession and failure to address Defendants’ other
20   arguments as a valid reason to dismiss the FCRA claim. See Allen v. Dollar Tree Stores,
21   Inc., 475 Fed. Appx. 159, 159 (9th Cir. 2012) (affirming district court’s dismissal of
22   plaintiff’s claims in which plaintiff’s “opposition to the motion to dismiss failed to respond
23   to [the defendant’s] argument”).
24         Accordingly, Defendants’ motion to dismiss Plaintiff’s FCRA claim is GRANTED.
25   II.   Subject Matter Jurisdiction
26         The propriety of removal depends on whether the case originally could have been
27   filed in federal court. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
28   Federal courts are courts of limited jurisdiction and generally may only exercise

                                                    3
                                                                                  20-CV-304 JLS (MDD)
     Case 3:20-cv-00304-JLS-MDD Document 11 Filed 10/26/20 PageID.107 Page 4 of 5



 1   jurisdiction based on either diversity jurisdiction or federal question jurisdiction. Federal
 2   courts have diversity jurisdiction “where the amount in controversy” exceeds $75,000, and
 3   the parties are of “diverse” state citizenship. 28 U.S.C. § 1332. Federal courts have federal
 4   question jurisdiction over “all civil actions arising under the Constitution, laws, or treaties
 5   of the United States.” 28 U.S.C. § 1331.
 6         Defendants removed this case based on federal question jurisdiction, relying on
 7   Plaintiff’s single federal claim alleging violation of the FCRA. See Notice of Removal at
 8   2, ECF No. 1. On September 21, 2020, this Court issued an Order to Show Cause
 9   requesting Defendants show why this case should not be remanded for lack of subject
10   matter jurisdiction because Plaintiff conceded her FCRA claim. ECF 9. Defendants agreed
11   that the Court should decline to exercise supplemental jurisdiction where the federal claim
12   has dropped out in the early stages of the lawsuit and only state law claims remain. Resp.
13   to OSC at 3, ECF 10 (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).
14   Defendants did not offer an alternative basis for this court to exercise original jurisdiction
15   absent the FCRA claim. Plaintiff did not file a response.
16         In light of the dismissal of Plaintiff’s FCRA claim and because this case is still in its
17   early stages, the Court declines to exercise supplemental jurisdiction over Plaintiff’s
18   remaining state law claims against Defendants. See Carnegie-Mellon Univ., 484 U.S. at
19   350 (“[W]hen the federal-law claims have dropped out of the lawsuit in its early stages and
20   only state-law claims remain, the federal court should decline the exercise of jurisdiction
21   by dismissing the case without prejudice.” (footnote omitted)); Ove v. Gwinn, 264 F.3d
22   817, 826 (9th Cir. 2001) (“A court may decline to exercise supplemental jurisdiction over
23   related state-law claims once it has ‘dismissed all claims over which it has original
24   jurisdiction.’” (citing 28 U.S.C. § 1367(c)(3))).
25         Therefore, the Court REMANDS this action to the Superior Court of the State of
26   California, County of San Diego. See Albingia Versicherungs A.G. v. Schenker Int’l Inc.,
27   344 F.3d 931, 937–39 (9th Cir. 2003), opinion amended and superseded on denial of reh’g,
28

                                                    4
                                                                                 20-CV-304 JLS (MDD)
     Case 3:20-cv-00304-JLS-MDD Document 11 Filed 10/26/20 PageID.108 Page 5 of 5



 1   350 F.3d 916 (9th Cir. 2003) (holding court has discretion whether to remand a case to
 2   state court after all federal claims are dismissed).
 3                                         CONCLUSION
 4         In sum, the Court GRANTS Defendants’ motion to dismiss as to Plaintiff’s FCRA
 5   claim and REMANDS the action to state court for lack of subject matter jurisdiction.
 6         The Clerk of Court SHALL CLOSE the file.
 7         IT IS SO ORDERED.
 8   Dated: October 26, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                            20-CV-304 JLS (MDD)
